January 2, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Consulting Group Capital Markets Funds (“Trust”) SEC File Nos. 811-06318 and 033-40823 Rule 497 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of the Prospectus and Statement of Additional Information that would have been filed on behalf of the Trust pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 61 to the Trust’s Registration Statement on Form N-1A (“Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on December 27, 2013. Please contact me at 617-772-2353 if you have any questions or comments concerning this filing. Very truly yours, /s/ Alexander Tikonoff Alexander Tikonoff Assistant Secretary cc:Philip Stack (via email) Tim Levin, Esq. (via email)
